Citation Nr: 1432130	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 15, 1972 to December 12, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
An October 2011 RO letter informed the Veteran his requested Board hearing via video conference at the RO was scheduled for November 2, 2011; however, he failed to report for that hearing.  As he did not provide cause for his failure to appear or request another hearing, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  The September 2012 Supplemental Statement of the Case (SSOC) notes the Appeals Management Center (AMC) reviewed and considered the records added to the Virtual file.  Hence, the Board may also consider them.  See 38 C.F.R. § 20.1304 (2013).

In May 2012, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the May 2012 Board remand.

2.  The Veteran is presumed to have been in sound psychiatric condition upon entry into active service, as no existing acquired mental disorder was noted on examination.

3.  Clear and unmistakable evidence shows the Veteran had a preexisting mental disorder and it did not increase in severity during his brief period of active service.


CONCLUSION OF LAW

The presumption of soundness is rebutted.  The Veteran's acquired mental disorder, to include schizoaffective disorder, clearly and unmistakably existed prior to service and did not increase in severity during his active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A,  5107(b) (West 2002 7 Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013); VAGCPRECOP 3-2003 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records are in the claims file, and the Board remanded for the service personnel records, additional treatment records, records related to the award of benefits by the Social Security Administration, and another examination.  The AMC also sought to obtain VA treatment records dated from 1972 but was informed no such records were available.  The AMC issued a formal Finding of Unavailability in August 2012.  See 38 C.F.R. § 3.159(c)(2).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) , however, only apply to chronic diseases listed under 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days, which is not the case for the Veteran in this case, during a period of war or after December 31, 1946, and manifests a psychosis to a degree of at least 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.
 
There is no aggravation of a preexisting disease or injury if the disorder underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

The Veteran's July 1972 Report of Medical History for his entrance examination reflects the he denied any prior history of depression, excessive worry, or nervous troubles of any sort.  The July 1972 Report of Medical Examination For Enlistment reflects a normal psychiatric assessment.  Hence, the presumption of soundness attaches to his claim, as no existing psychiatric disorder or disease was noted on examination.

A November 1972 entry in the service treatment records notes that the Veteran was treated for a one-centimeter laceration of the left wrist.  The cut was cleaned and a sterile dressing applied.  The examiner assessed a suicide gesture.  A November 1972 Summary of the Naval Hospital, Beaufort, SC, notes the Veteran arrived at Parris Island, SC for basic training in mid-November 1972.  One week later, following his self-inflicted cut, the Veteran was referred to the neuropsychiatric unit due to his complaints of inability to tolerate the stress of recruit training.  He reported increasing anxiousness with complaints of insomnia, anorexia, and nightmares.  The Veteran also reported increased difficulty with keeping up with his peers in training due to the constant yelling and rapid pace of training.  He had trouble retaining and learning the taught material.

The Veteran was the fifth of seven children, and he never knew his father due to his parent's separation shortly prior to his birth.  He completed high school and reported two arrests for assault and battery and possession of a gun.  The Veteran was a life-long nail biter.  Further, he reported a history of drug abuse, to include LSD, codeine, cocaine, and minor alcohol abuse.  He reported he joined the Marine Corps to gain more education.

The Naval examiner observed the Veteran to display mild anxiety during the interview.  Additionally highly immature logic, and nail biting was exhibited.  His intellectual assets were limited, and there was a great deal of personal immaturity.  The examiner opined the Veteran had no mental or physical condition that warranted discharge by reason of disability.  Instead, the examiner opined that the Veteran manifested a character and behavior disorder in view of the symptoms noted during the interview.  The Veteran was administratively discharged as emotionally unsuitable for military service with an honorable discharge.

The Veteran concedes he in fact had a mental disorder prior to his entry into active service, and he asserts it was aggravated by his brief, less-than-30-day period of service.

The March 2009 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran reported a VA service officer filed the claim on his behalf based on the possibility of aggravation of a pre-existing condition.  The examiner noted the only records available for his review were VA records of 2004 and from 2007 to 2008.  The 2004 records noted a diagnosis of cocaine and alcohol abuse, with a psychotic disorder listed as the third diagnosis.  The VA records reflected the Veteran's treatment team indicated the Veteran suffered from a persisting psychotic disorder secondary to the long-term use of hallucinogenic drugs.  Recent records noted the Veteran's drug abuse started in childhood, as he heavily abused LSD during his teenage years.  He reported he "was on acid all the time . . . orange sunshine, purple haze, all kinds of it," and other drugs as well.  (Quotes in original).

The Veteran explained to the examiner that he grew up in a violent housing project in Chicago in the 1960s, where he was subject to danger from the resident drug gangs.  His brother was shot and killed in the neighborhood, and his entire family lived in fear as he grew up.  The Veteran reported he was paranoid throughout his childhood.  The examiner noted the entry in the service treatment records as to the reason for the Veteran's early discharge.  The Veteran reported he continued to suffer from paranoia, and he could not get along with anyone from the moment he arrived at boot camp.  He reported further that he made a superficial scratch on his wrist as a ploy to get out of his enlistment; and, his request for immediate discharge was granted.  The Veteran reported over 20 private and 20 VA admissions since the 1980s, and that he abused alcohol and drugs throughout that period, which exacerbated his persistent problems with hallucinations.

The Veteran reported that he "could hardly talk as a kid," and he "couldn't remember stuff."  He said he was hit in the head so much and did so much LSD in his youth, he cannot describe much of his family life or school experience.  His military history consisted of only three weeks, and he could not remember anything specific about his time in the service.  After service, in between his many hospitalizations related to drug and alcohol abuse and emotional disturbances, the Veteran worked 15 years in Cleveland, OH driving forklifts and doing warehouse work, and another seven years for the City of Chicago driving delivery trucks.  He was awarded Social Security benefits 13 years earlier.  He reported no abuse of alcohol or drugs for the past year, and he denied any current legal problems.

Based on the interview and the mental status examination, the examiner diagnosed schizoaffective disorder and polysubstance abuse, the latter in remission, Axis I.  The examiner opined it was not likely the Veteran's psychiatric disturbance was related to, or aggravated by, his three weeks of military service.

The May 2012 Board remand noted the examiner did not provide a rationale for the negative nexus opinion, see Nieves v. Rodriguez, 22 Vet. App. 295 (2008), and remanded for another examination as well as the Social Security Administration records related to that claim.

The June 2012 VA examination report reflects the examiner conducted a review of the claims file and noted the Veteran's history, which was consistent with that documented in the 2009 examinations report.  The examiner noted the Veteran's history and self-report at the examination clearly indicated his psychiatric problems predated his enlistment.  He grew up in a violent environment and had serious behavioral problems before he entered the military, which made it difficult for him to adjust to the demands of boot camp.  Further, the Veteran reported during the interview that he experienced psychotic symptoms from early childhood but was never diagnosed or treated.  He admitted during the examination that he made the small superficial cut on his wrist during boot camp with the intent to secure a discharge from the Marine Corps, and not to end his life.  He was very unhappy with having to follow orders, as he had a long-term problem with authority figures before he enlisted, and he wanted a discharge as soon as possible.  The examiner opined the "gesture" was the method the Veteran used to achieve that goal, and there was no evidence his situation in boot camp aggravated his condition, especially in light of the fact the Veteran's request was granted.  Hence, the examiner opine it was not likely the Veteran's psychiatric disturbance was related to or aggravated by his short period of active service in 1972.

The examiner noted that the Veteran's treatment records over the many years failed to reflect any contentions by the Veteran that his military service had caused or aggravated his psychiatric problems.  Hence, the examiner opined the Veteran's currently diagnosed psychiatric condition clearly and unmistakably existed prior to service, and this condition clearly and unmistakably was not aggravated beyond its natural progression by an in-service event, etc.

The other evidence of record is in accord with the findings and opinion of the VA examiner, although there is no paper trail extant for the period between 1972 and 1993.  The records provided by the Social Security Administration include a December 1993 psychiatric report that notes diagnoses of resolving depression and cocaine dependence.  The report notes the Veteran reported depression since age 9 or 10 that started after he was hit by a car, and that he was treated with antidepressant medication at age 12.  A November 1994 psychological evaluation report reflects the Veteran reported a policeman beat him up at age 17 because another person falsely accused him of a crime.  The Veteran's response to the beating was that he had to live with it.  He reported an extensive family history of alcohol and drug abuse.  A January 2005 psychological evaluation report reflects the Veteran reported his family was quite poor, and he joined a gang in his youth.  He reportedly hated himself because the family was poor, he had no father figure, and he heard voices at a young age.  He was essentially an angry young man who did not get along with people; and, he was violent and committed robbery as part of his gang membership.

As partially observed by the VA examiner at the 2012 examination, the Veteran has a consistent history of not even mentioning his military service.  The Board notes one exception-a March 1996 evaluation report.  That report notes the Veteran reported he joined the Marines but was only there one month.  He stated that he was using LSD and had hallucinations, so they gave him a hardship discharge.  Again, the Veteran reported extensive youth drug involvement.

The Board notes the private medical records note the Veteran reported no hospitalizations prior to the 1990s.  The private records also note the Veteran's extensive history of private treatment, as his consistent employment made medical insurance available to him until the mid-1990s, which is when he entered the VA health system.

In any event, there is no evidence of a psychotic illness having manifested within one year of the Veteran's discharge from active service; and, even if so, he served less than 90 days.  38 C.F.R. § 3.307(a), 3.309(a).  Further, the Board finds the opinion of the VA examiner at the 2012 examination is fully supported by the evidence of record.  From the evidence of record, it is concluded that the Veteran's acquired psychiatric disorder, to include schizoaffective disorder, clearly and unmistakably existed prior to service, and did not increase in severity during the Veteran's three weeks of active service.  Hence, the presumption of aggravation is not triggered; and, the presumption of soundness is rebutted by clear and mistakable evidence.  38 C.F.R. §§ 3.304(b), 3.306.  Thus, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the evidence is clearly and unmistakably against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


